PER CURIAM.
Plaintiff appeals an order granting a new trial. The appeal is pursuant to statute1 and by the terms of the statute we may consider only the grounds assigned by the trial judge as a basis for his order.
Among the grounds assigned by the trial judge were his findings that the verdict is against the manifest weight of the evidence and that the verdict was influenced by passion or prejudice.
We have reviewed this record in the light of the trial judge’s conclusion and the order granting a new trial is affirmed upon authority of Sadowski v. Mow, Fla.1961, 131 So.2d 3; Cloud v. Fallis, Fla. 1959, 110 So.2d 669.
The appellee filed cross-assignments of error addressed to rulings of the trial judge during the progress of the trial. These cross-assignments may not be considered under the limited scope of review permitted by Section 59.07(4) Fla.Stat., F.S.A., and are, therefore, stricken sua sponte.
It is so ordered.
Affirmed.

. Section 59.04, Fla.Stat., F.S.A.
“Appeal from order granting new trial.— Upon the entry of an order granting a new trial, the party aggrieved may, without waiting for final judgment, prosecute an appeal to the proper appellate court, which, if the cause be reversed, may direct that final judgment be entered in the trial court for the party obtaining the verdict, unless motion in arrest of judgment or for judgment non obstante veredicto be made and prevail.”